Citation Nr: 1329528	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his June 2009 substantive appeal, the Veteran expressed 
his desire for a hearing before a Veterans Law Judge. 
Thereafter, in correspondence received in September 2009, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(d) 
(2012).

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic (Virtual VA) claims file 
that has been reviewed in connection with this appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service and did not manifest within one year of the 
Veteran's discharge from service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
related to his military service, to include his in-service 
noise exposure.    



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2012).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 
1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the case, the Board notes 
that VA has a duty to notify and a duty to assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.

Turning to the claim of entitlement to service connection 
for bilateral hearing loss, neither the Veteran nor his 
representative has alleged prejudice with respect to notice, 
as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  None is found by the 
Board.  Indeed, VA's duty to notify has been more than 
satisfied.  The Veteran was notified via letter dated in 
July 2008 of the criteria for establishing service 
connection, the evidence required in this regard, and his 
and VA's respective duties for obtaining evidence.  The 
letter also notified the Veteran of how VA determines 
disability ratings and effective dates if service connection 
is awarded.  The letter accordingly addressed all notice 
elements and predated the initial adjudication by the AOJ/RO 
in November 2008.  

Next, VA has a duty to assist a Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained the Veteran's service treatment records.  The 
Veteran submitted private treatment records and personal 
statements in support of his appeal. 

Additionally, the Veteran was afforded a VA examination in 
November 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
November 2008 VA opinion obtained is more than adequate.  
The VA audiologist considered all of the pertinent evidence 
of record, to include the Veteran's service treatment 
records, personal statements and history, and provided 
detailed rationale for the opinion stated.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to this issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the Veteran and, accordingly, 
will proceed to a decision.  

II.  Legal Criteria

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, which he claims is due 
to in-service noise exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore 
a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not 
shown to be chronic during service or the one year 
presumptive period, service connection may also be 
established by showing continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b).  However, the use of 
continuity of symptoms to establish service connection is 
limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which 
might be considered chronic from a medical standpoint.  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Impaired hearing will be considered to be a disability by VA 
standards when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

However, this does not preclude a veteran from obtaining 
service connection for a current hearing loss disability 
where hearing was within normal limits on audiometric 
testing at separation from service if medical evidence shows 
that the current disability is causally related to service.  
Hensley  v. Brown, 5 Vet. App. 155  (1993).    

III.  Factual Background & Analysis

In the discussion below, the Board denies service connection 
for hearing loss and grants service connection for tinnitus.  
At the outset, and relevant to both claims, the Board notes 
that in-service noise exposure is conceded, as the Veteran's 
DD Form 214 indicates he served as an artilleryman.

Service treatment records document that during a February 
1964 service entrance examination, the Veteran had 
clinically normal ears, and denied a history of ear, nose 
and throat trouble, running ears and hearing loss.  
Audiological testing then completed revealed the below 
results. 

[Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.]


HERTZ
500
1000
2000
3000
4000
RIGHT
0    
(15) 
0   
(10)
0   
(10)
0   
(10)
0   
(5)
LEFT
10  
(25)
0   
(10)
0   
(10)
0   
(10)
0   
(5)

During service, treatment records are silent for complaints 
of bilateral hearing loss or tinnitus.  In an April 1966 
Report of Medical History, completed by the Veteran at 
service separation, he again reported a negative medical 
history of ear, nose and throat trouble, running ears and 
hearing loss.  During the April 1966 separation examination, 
clinical evaluation of the ears was normal.  The Veteran's 
audiological testing scores were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0    
(15) 
0   
(10)
0   
(10)
--
0   
(5)
LEFT
0    
(15)
0   
(10)
0   
(10)
--
0   
(5)

Post-service medical records first document hearing loss by 
VA standards in accordance with 38 C.F.R. § 3.385, and a 
positive history of tinnitus, in a June 2008 private 
audiological examination record.  The June 2008 treating 
audiologist noted the Veteran's history of in-service noise 
exposure, and that he reported no post-service occupational 
noise exposure.  She opined that, "given the configuration 
and severity of audiologic evaluation this day and the 
reported history, it is at least as likely as not that the 
Veteran's bilateral hearing loss began secondary to military 
service.  The hearing loss this day is not characteristic of 
[the Veteran's] age."

With respect to tinnitus, the private audiologist did not 
make an explicit diagnosis of such, or opine whether such 
was related to service.  However, she indicated that the 
Veteran had a positive history of bilateral tinnitus at 
night and that he reported his tinnitus was more prevalent 
at night.

In November 2008, the Veteran underwent a VA examination.  
The examiner noted the Veteran's complaints of bilateral 
progressive hearing loss that was initially noted several 
years ago accompanied by non-pathological infrequent 
transient head noises, describing that they occur only about 
once a month or less and last for less than a minute.  The 
examiner recounted the Veteran's relevant medical history, 
to include his service entrance and separation audiograms, 
in-service artillery-related noise exposure, post-service 
occupations and June 2008 diagnosis of bilateral hearing 
loss.

After examining the Veteran and conducting audiological 
testing, the examiner diagnosed the Veteran with bilateral 
sensioneural hearing loss, but found that he did not have 
tinnitus.  In declining to diagnose tinnitus, the examiner 
stated that, based on medical literature, the Veteran's 
descriptions of his reported symptoms were not 
frequent/persistent enough to meet the medical definition of 
tinnitus.  Regarding the Veteran's hearing loss, the 
examiner opined that such was less likely than not due to 
his in-service noise exposure.  He explained:

This opinion is based on the fact that his 
separation evaluation documented his hearing as 
normal for both ears.  Therefore, his hearing loss 
had to begin after he was discharged from the 
service.  Once an individual is removed from the 
noise source, the effects of that noise on one's 
hearing ceases.  Thus, the noise (in this case the 
military noise) cannot cause any further 
progression on the hearing.

In June 2009, the Veteran submitted a statement asserting 
that his hearing has never been the same since he separated 
from the military, and that the ringing in his ears has 
"been constant since the first 105 going off."

Based on the above, the Board finds that service connection 
for bilateral hearing loss is not warranted.

Here, as the Veteran did not have a diagnosis of hearing 
loss per VA standards until June 2008, he is precluded from 
a finding of presumptive service connection since his 
bilateral hearing loss did not manifest to a compensable 
degree within one year of service discharge.

Turning next to direct service connection, the Board notes 
that the record contains conflicting opinions regarding 
whether the Veteran's current bilateral hearing loss is  
medically related to his in-service noise exposure.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49  
(2000).  

After weighing the medical evidence, the Board finds the 
November 2008 VA examiner's opinion to be most probative.  
In particular, the VA examiner noted the Veteran's hearing 
at service entrance, separation, and post-service, and 
provided specific reasoning as to why his bilateral hearing 
loss was not caused by his in-service noise exposure, 
explaining that hearing loss cannot occur once an individual 
is removed from the noise source.  By contrast, while the 
private audiologist cited the Veteran's reported history and 
the "configuration and severity" of his audiologic 
evaluation, which she found was not characteristic of his 
age, in forming her opinion, she did not state why such was 
necessarily a product of in-service noise exposure, nor did 
she account for the Veteran's normal separation examination 
or the decades-long evidentiary gap between service and his 
first complaints, treatment, and diagnosis of hearing loss 
thereafter.  There was no explanation or discussion of the 
other relevant facts in this case, and as such, her opinion 
rests on incomplete information. 

The Board finds these distinctions significant, as the 
question before the Board is whether the Veteran's in-
service noise exposure caused his bilateral hearing loss.  
Here, the record contains objective data recorded at service 
separation, directly after the alleged onset of the 
Veteran's disability.  The November 2008 VA opinion 
considered the record as a whole-including the state of the 
Veteran's hearing at service separation-and provides a 
rationale which more thoroughly illuminates the examiner's 
reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that it is what an examiner learns from the 
claims file for use in forming the expert opinion that 
matters and that, when the Board uses facts obtained from 
one opinion over another, it is incumbent upon the Board to 
point out those facts and explain why they were necessary or 
important in forming the appropriate medical judgment). 

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995). See also Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the November 
2008 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  As such, the more probative 
medical evidence has not shown that the Veteran's bilateral 
hearing loss is related to his military service.  
The Veteran has argued that the November 2008 opinion 
violates Hensley by impermissibly relying on the fact that 
he did not have a hearing loss disability at service 
separation in finding no relationship between his current 
bilateral hearing loss and in-service noise exposure.  The 
Board disagrees.  Here, the examiner did not merely state 
that because a hearing loss disability was not shown at 
service separation that there can be no relationship between 
the Veteran's current bilateral hearing loss and in-service 
noise exposure.  Instead, the examiner explained why, 
medically, an absence of hearing loss at service separation 
from prior noise exposure indicates that no permanent 
hearing loss had occurred.  Because the examiner provided 
medical reasoning as to why the absence of hearing loss at 
service separation was indicative that the Veteran's present 
hearing loss is not causally related to service, there is no 
Hensley violation.  

Moreover, the Board recognizes that the available 
audiometric data from the Veteran's service treatment 
records show that the Veteran's hearing loss was essentially 
unchanged from the time of his service induction 
audiological examination to his separation audiological 
examination, and even suggest an improvement in the 
Veteran's hearing in his left ear at 500 Hz.  This objective 
evidence of in-service improvement in hearing strongly 
suggests an opposite conclusion as to what the Veteran 
contends, weighing heavily against his claim.  Furthermore, 
the Veteran denied hearing loss at service separation.

The Board has considered the Veteran's statements that his 
bilateral hearing loss is related to his service.  While he 
is certainly competent to relate events in service and after 
service, and to describe the extent of any current 
symptomatology, there is no evidence that he possess the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Essentially it is beyond the Veteran's competency to link 
his bilateral hearing loss to his military service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but 
not competent to provide evidence as to more complex medical 
questions).

Furthermore, the Veteran was not evaluated for hearing loss 
until June 2008, in connection with the filing of his 
claims-more than 40 years after service discharge.  Such a 
lengthy period of time diminishes the strength of the 
Veteran's claim.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  See also Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).

To the extent the Veteran has asserted continuity of 
symptomatology of hearing loss since service separation, 
such is not supported by the record, as shown above, and is 
outweighed by the probative medical evidence of record which 
finds that his hearing loss is not related to his service.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted. 

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes the conflicting 
evidence, outlined above, as to whether the Veteran has a 
diagnosis of such.

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type." Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," 
as its existence is generally determined by whether or not 
the Veteran claims to experience it.  For VA purposes, 
tinnitus has been specifically found to be a disorder with 
symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370  (2002).  
Accordingly, the Veteran is competent to diagnose himself 
with tinnitus, and, as the evidence is in relative 
equipoise, the Board finds that the Veteran currently has 
recurrent tinnitus. 

The Veteran asserts that his tinnitus had its initial onset 
in service, and that it has been continuous since that time.  
Although tinnitus is not a chronic disease under 38 C.F.R. § 
3.309(a), given the nature of the disability, the Board has 
still considered whether his assertions of continuity of 
symptoms of ringing in the ears persuasively support the 
claim.  

Here, the Board finds that tinnitus was incurred in and is 
attributable to service.  The Veteran has provided credible 
evidence of in-service acoustic trauma, he has stated that 
he experienced symptoms during service, and he has endorsed 
symptoms of tinnitus since service.  To the extent that the 
Veteran denied "ear troubles" at separation, the Board finds 
this to be an overly general statement of denial and of 
limited probative value when compared to his current 
specific and consistent statements endorsing ringing in the 
ears.

As such, the evidence demonstrates credible evidence of in-
service acoustic trauma, in-service onset of ringing in the 
ears and unremitting tinnitus since service, and, that the 
Veteran currently has tinnitus.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


